Steinbrink, J.
The Home Owners’ Loan Corporation is an instrumentality of the United States Government created to supply direct relief to home owners. (Home Owners’ Loan Act of 1933, U. S. Code, tit. 12, § 1461.) Its capital stock is wholly subscribed by the Secretary of the Treasury on behalf of the United States and its bonds are guaranteed by the United States. It is thus a public as distinguished from a private corporation and as such may not be required to submit to examination before trial, pursuant to sections 288 et seq. of the Civil Practice Act. (Smith v. Citizens Sav. Bank, 166 Misc. 843, and authorities therein cited.) The motion is accordingly denied.